DETAILED ACTION
Claims 1 through 20 originally filed 30 March 2020. By election received 23 June 2022; Species A is elected for examination and claims 10 through 13, 17, and 20 are withdrawn from consideration. Claims 1 through 9, 14 through 16, 18, and 19 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 23 June 2022 is acknowledged.

Claims 10 through 13, 17, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required. See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3, 103, 104, 105, 152, 153, 157, and 171.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the outward extension along a beam exit direction as set forth in , e.g., claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 16, and 19 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 8, this claim requires "portions that extend outward along a beam exit direction." This limitation appears to have been erroneously constructed. This limitation, read plainly, means that the waveguides have portions that extend to different distances in the direction of propagation meaning that the waveguides do not extend to the same plane (the beam exit direction being the same as the propagation direction which is the direction perpendicular to layer 107 shown in Figure 2). This reading contradicts every disclosed embodiment because every disclosed embodiment shows the waveguides extending to the same plane (see, e.g., Fig. 2, showing waveguides 105A-105D extending to the common surface of 107). This limitation is not enabled by the original disclosure because the arrangement required by this limitation is physically incompatible with every disclosed embodiment and it is not clear that a device modified to include this feature would be operable. As such, this claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, this limitation will be interpreted as reading "portions that extend outward, as viewed from a beam exit direction" on the basis that this wording corresponds to the wording in the original disclosure and corresponds to what is shown in the disclosed embodiments.

Regarding claim 9, this claim depends properly from claim 8 and inherits all limitations thereof. As such, this claim also contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, this claim will also be interpreted as noted above regarding claim 8.

Regarding claims 16 and 19, these claims contain the same phrasing noted above regarding claim 8 and, therefore, exhibit the same issues noted above regarding claim 8. As such, these claims also contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, this claim will also be interpreted as noted above regarding claim 8.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 18, this claim only requires "An optical module, comprising the optical subassembly of claim 14." However, it is not clear from the claim or from the disclosure how the "optical module" of claim 18 is any different from the "optical subassembly" of parent claim 14. These terms are understood to be synonymous in the claimed context. Due to these terms being synonymous, claim 18 is a tautological description of what has already been required by claim 14. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. For the remainder of this action, the term "optical module" is considered synonymous with the term "optical sub-assembly".

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 4, 14, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (Aoki, US Patent 5,561,682) in view of Karino (US Pub. 2009/0245313).

Regarding claim 1, Aoki discloses, "A semiconductor substrate" (col. 6, lines 25-29 and Fig. 5A, pt. 22).  "A plurality of mesa stripes" (col. 6, lines 33-45 and Fig. 5B, pts. 24, 25, 26, and 27, where each set of these layers corresponds to a mesa stripe).  "[The plurality of mesa stripes] are arranged side by side on the semiconductor substrate" (col. 6, lines 33-45 and Fig. 5B, pts. 24, 25, 26, and 27).  "Each of [the plurality of mesa stripes] includes an active layer and a diffraction grating" (col. 6, lines 25-45 and Figs. 5A and 5B, pts. 21 and 25).  "The diffraction grating extending up to a back end surface of each of the plurality of mesa stripes" (Fig. 5A, pt. 21).  "A plurality of electrodes" (col. 6, line 48 and Fig. 5C, pt. e).  "Each of [the plurality of electrodes] is electrically connected to an upper surface of a corresponding one of the plurality of mesa stripes" (col. 6, line 48 and Fig. 5C, pt. e).  "A plurality of waveguides" (Fig. 5C, pts. 29-1, 29-2, 30-1 and 30-2, where waveguides connect each of lasers 29 to each of modulators 30).  "Each of [the plurality of waveguides] is optically connected to the active layer of a corresponding one of the plurality of mesa stripes" (Fig. 5C, pts. 29-1, 29-2, 30-1 and 30-2, where waveguides connect each of lasers 29 to each of modulators 30).  "Wherein at least two mesa stripes, of the plurality of mesa stripes, are configured to be driven at the same time" (col. 7, lines 3-7).  Aoki does not explicitly disclose, "Wherein a center-to-center distance at back end surfaces of two mesa stripes at both ends of the plurality of mesa stripes is 150 µm or less."  Karino discloses, "Wherein a center-to-center distance at back end surfaces of two mesa stripes at both ends of the plurality of mesa stripes is 150 µm or less" (p. [0084] and Fig. 1C, pts. 101 and 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoki with the teachings of Karino.  In view of the teachings of Aoki regarding an array of edge emitting lasers, the alternate arrangement of the edge emitters to have a narrow pitch between waveguides as taught by Karino would enhance the teachings of Aoki by allowing for the overall device to be made more compact.
The combination of Aoki and Karino does not explicitly disclose, "[The plurality of electrodes] having a pad portion for wire bonding."  The examiner takes Official Notice of the fact that it was known in the art to employ wire connections to connect pads of a semiconductor laser device to a subsequent electrical connection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ wire bonds to the laser device, since wire bond connections were known to be suitable for providing the required electrical connections.
The combination of Aoki and Karino does not explicitly disclose, "A reflective film provided at back end surfaces of the plurality of mesa stripes and having a reflectivity of 30% or more."  The examiner takes Official Notice of the fact that it was known in the art to apply a reflective coating over the side of a DFB laser desired to not emit light so as to improve efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a reflective coating of at least the claimed reflectivity so as to improve efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, Aoki discloses, "An array device in which a plurality of distributed feedback lasers are integrated" (col. 6, lines 49-51 and Fig. 5C, pts. 29-1 and 29-2).  "The plurality of distributed feedback lasers each including a corresponding one of the plurality of mesa stripes" (col. 6, lines 49-51 and Fig. 5C, pts. 29-1 and 29-2).  

Regarding claim 3, the combination of Aoki and Karino does not explicitly disclose, "Wherein output beams emitted from the plurality of distributed feedback lasers have a wavelength in a 1.3-µm band."  The examiner takes Official Notice of the fact that it was known in the art to design a semiconductor laser device to operate in the 1.3µm band so as to operate as a transmitter in that band. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the device to emit in the 1.3µm band, since operation in that band allows the device to operate as a transmitter in a network designed around that band of operation.

Regarding claim 4, Aoki discloses, "A plurality of modulators" (col. 6, lines 49-52 and Fig. 5C, pts. 30-1 and 30-2).  "Each of [the plurality of modulators] is provided in front of a corresponding one of the plurality of waveguides" (col. 6, lines 49-52 and Fig. 5C, pts. 30-1 and 30-2).  

Regarding claim 14, Aoki discloses, "A driver configured to output an electric signal for driving the optical semiconductor device" (col. 7, lines 3-7, where some manner of driver is necessarily employed to achieve this performance).  
The combination of Aoki and Karino does not explicitly disclose, "A plurality of wires wire-bonded to the plurality of electrodes."  The examiner takes Official Notice of the fact that it was known in the art to employ wire connections to connect pads of a semiconductor laser device to a subsequent electrical connection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ wire bonds to the laser device, since wire bond connections were known to be suitable for providing the required electrical connections.

Regarding claim 18, Aoki discloses, "An optical module" (Fig. 9).  

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Karino and further in view of Pezeshki et al. (Pezeshki, US Pub. 2018/0083417).

Regarding claim 5, the combination of Aoki and Karino does not explicitly disclose, "A plurality of optical amplifiers."  "Each of [the plurality of optical amplifiers] is provided between a corresponding one of the plurality of mesa stripes and a corresponding one of the plurality of waveguides."  Pezeshki discloses, "A plurality of optical amplifiers" (Fig. 4G, pt. SOAs).  "Each of [the plurality of optical amplifiers] is provided between a corresponding one of the plurality of mesa stripes and a corresponding one of the plurality of waveguides" (Fig. 4G, pt. SOAs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Aoki and Karino with the teachings of Pezeshki.  In view of the teachings of Aoki regarding an array of edge emitting lasers, the additional inclusion of optical amplifiers associated with each emitter as taught by Pezeshki would enhance the teachings of Aoki and Karino by allowing a high power output to be achieved even when the laser devices are run at a lower power.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Karino and further in view of Nakanishi et al. (Nakanishi, US Pub. 2012/0314725).

Regarding claim 6, the combination of Aoki and Karino does not explicitly disclose, "A dummy mesa stripe provided outside of each of the two mesa stripes at both ends of the plurality of mesa stripes."  Nakanishi discloses, "A dummy mesa stripe provided outside of each of the two mesa stripes at both ends of the plurality of mesa stripes" (p. [0045] and Fig. 3, pts. 204 and 205).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Aoki and Karino with the teachings of Nakanishi.  In view of the teachings of Aoki regarding an array of edge emitting lasers, the additional inclusion of dummy ridges on either side of the operational waveguides as taught by Nakanishi would enhance the teachings of Aoki and Karino by providing additional protection to the waveguides of the laser device.

Claims 7 through 9, 15, 16, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Karino and further in view of Thaniyavarn (US Patent 4,878,724).

Regarding claim 7, the combination of Aoki and Karino does not explicitly disclose, "Wherein at least one waveguide, of the plurality of waveguides, has a bent portion with respect to an extending direction of a corresponding one of the plurality of mesa stripes."  Thaniyavarn discloses, "Wherein at least one waveguide, of the plurality of waveguides, has a bent portion with respect to an extending direction of a corresponding one of the plurality of mesa stripes" (col. 4-5, lines 65-2 and Fig. 2, pts. 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Aoki and Karino with the teachings of Thaniyavarn.  In view of the teachings of Aoki regarding an array of laser devices with each laser device having an associated modulator, the alternate arrangement of the waveguides to fan out for a modulator region as taught by Thaniyavarn would enhance the teachings of Aoki and Karino by allowing the laser devices to be tightly packed while also allowing room around the modulator elements.

Regarding claim 8, the combination of Aoki and Karino does not explicitly disclose, "Wherein at least one adjacent pair of waveguides, of the plurality of waveguides, has portions that extend outward along a beam exit direction compared with an adjacent pair of mesa stripes corresponding to the at least one adjacent pair of waveguides."  Thaniyavarn discloses, "Wherein at least one adjacent pair of waveguides, of the plurality of waveguides, has portions that extend outward along a beam exit direction compared with an adjacent pair of mesa stripes corresponding to the at least one adjacent pair of waveguides" (col. 4-5, lines 65-2 and Fig. 2, pts. 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Aoki and Karino with the teachings of Thaniyavarn for the reasons provided above regarding claim 7.  

Regarding claim 9, the combination of Aoki and Karino does not explicitly disclose, "Wherein the at least one adjacent pair of waveguides has a longer center-to-center distance at front end surfaces of the at least one adjacent pair of waveguides than at back end surfaces thereof."  Thaniyavarn discloses, "Wherein the at least one adjacent pair of waveguides has a longer center-to-center distance at front end surfaces of the at least one adjacent pair of waveguides than at back end surfaces thereof" (col. 4-5, lines 65-2 and Fig. 2, pts. 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Aoki and Karino with the teachings of Thaniyavarn for the reasons provided above regarding claim 7.  

Regarding claim 15, the combination of Aoki and Karino does not explicitly disclose, "Wherein at least one waveguide, of the plurality of waveguides, has a bent portion with respect to an extending direction of a corresponding one of the plurality of mesa stripes."  Thaniyavarn discloses, "Wherein at least one waveguide, of the plurality of waveguides, has a bent portion with respect to an extending direction of a corresponding one of the plurality of mesa stripes" (col. 4-5, lines 65-2 and Fig. 2, pts. 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Aoki and Karino with the teachings of Thaniyavarn for the reasons provided above regarding claim 7.  

Regarding claim 16, the combination of Aoki and Karino does not explicitly disclose, "Wherein at least one adjacent pair of waveguides, of the plurality of waveguides, has portions that extend outward along a beam exit direction compared with an adjacent pair of mesa stripes corresponding to the at least one adjacent pair of waveguides."  Thaniyavarn discloses, "Wherein at least one adjacent pair of waveguides, of the plurality of waveguides, has portions that extend outward along a beam exit direction compared with an adjacent pair of mesa stripes corresponding to the at least one adjacent pair of waveguides" (col. 4-5, lines 65-2 and Fig. 2, pts. 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Aoki and Karino with the teachings of Thaniyavarn for the reasons provided above regarding claim 7.  

Regarding claim 19, the combination of Aoki and Karino does not explicitly disclose, "Wherein at least one adjacent pair of waveguides, of the plurality of waveguides, has portions that extend outward along a beam exit direction compared with an adjacent pair of mesa stripes corresponding to the at least one adjacent pair of waveguides."  Thaniyavarn discloses, "Wherein at least one adjacent pair of waveguides, of the plurality of waveguides, has portions that extend outward along a beam exit direction compared with an adjacent pair of mesa stripes corresponding to the at least one adjacent pair of waveguides" (col. 4-5, lines 65-2 and Fig. 2, pts. 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Aoki and Karino with the teachings of Thaniyavarn for the reasons provided above regarding claim 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikoma et al. (Ikoma, US Pub. 2006/0146902) is cited for teaching the use of an HR coating on a DFB laser.
Nakamura et al. (Nakamura, US Pub. 2017/0250521) is cited for teaching a DFB laser with an integrated modulator and a curved waveguide portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828